Citation Nr: 0216984	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  97-20 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a chronic left knee 
disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1943 to February 
1946 (Navy), and from April 1948 to November 1950 (Army).  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO) which continued the 20 percent disability rating then 
in effect for the veteran's service-connected left knee 
disability.  During the appellate period, the rating was 
increased to 30 percent in March 1998, and in February 2002 
the rating was increased to 40 percent.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The left knee degenerative joint disease is currently 
manifested by subjective complaints of chronic pain together 
with significant limitation in both standing and walking; 
and objective evidence of limitation of motion (flexion to 
75 degrees and extension to 20 degrees), pain, tenderness 
and crepitus.  

3.  Medical evidence does not show findings of 
symptomatology representative of severe recurrent 
subluxation or lateral instability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.25, 4.71a, Diagnostic Codes 5010-5261 
(2002).

2.  The criteria for a rating in excess of 20 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue.  In the course of the 
instant appeal, the veteran was notified why his claim for a 
rating in excess of 20 percent for his service-connected 
left knee disability was denied via rating decision in July 
1996 and statement of the case in June 1997.  He was later 
notified why a rating in excess of 30 percent was denied as 
part of supplemental statements of the case (SSOCs) in March 
1998 and January 2000.  Additionally, the veteran was 
notified via SSOCs in February and April 2002 as to why a 
rating in excess of 40 percent was not warranted.  The 
February 2002 SSOC also informed the veteran of relevant 
provisions of the VCAA.  Essentially, the above-described 
correspondence to the veteran essentially advised him of 
what was needed to establish entitlement to the benefit 
sought, what the evidence of record showed, and, by 
inference, what type of evidence he needed to prevail in his 
claim.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  He has been afforded VA examinations.  Where 
there has been substantial compliance with the VCAA and the 
implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran is not prejudiced by the Board's addressing this 
claim based on the current record.

Factual Background

The veteran essentially asserts that a rating in excess of 
40 percent is warranted for his service-connected left knee 
disability.

Review of a January 1966 VA orthopedic examination report 
shows that the veteran was involved in an inservice jeep 
accident wherein he sustained an intercondylar fracture of 
his left knee in 1948.  It was also noted that he tore his 
medial meniscus and anterior cruciate ligament at that time, 
and subsequently underwent a medial meniscectomy in December 
1948.  

On January 1994 VA general medical examination chronic left 
knee pain with restricted motility secondary to post-
traumatic arthritis was diagnosed.  

On June 1997 VA orthopedic examination left knee strain with 
degenerative joint disease, status post meniscectomy was 
diagnosed.  The veteran was also noted to have decreased 
excursion, strength, speed and endurance.  

A July 1998 VA X-ray examination report shows that old post-
traumatic changes in the anterior aspect of the left 
proximal tibia were observed.  Additionally, the presence of 
hypertrophy of the tibial spines consistent with 
degenerative changes was noted.  No acute joint effusion was 
noted.  Stable chronic changes was diagnosed.

An October 1998 VA Medical Certificate shows that 
examination of the veteran's knees revealed neither edema, 
swelling, tenderness nor fluid.  History of generalized 
arthritis was diagnosed.  

A December 1999 VA X-ray report includes a diagnosis of no 
significant interval change in healed non-displaced proximal 
tibial fracture deformity with minimal spurring on the left.  

On October 2001 VA orthopedic examination, the veteran was 
noted to be wheelchair-bound due to severe pain for which he 
took morphine three times a day.  He indicated that he was 
not able to stand for more than a few seconds, and not able 
to walk more than a few steps.  It was also noted that the 
veteran did not have specific pain localized to his left 
knee independent from the pain throughout his entire body.  
On examination of the left knee, the examiner reported that 
the veteran was wearing a hinged elastic knee support with a 
patellar stabilizer.  Bony hypertrophy and osteophytes were 
palpable and subpatellar crepitus with movement was noted, 
consistent with degenerative joint disease.  The veteran was 
able to extend his knee to 10 degrees when standing upright; 
when seated, he could not extend his knee more than 20 
degrees.  He was able to flex his knee to 75 degrees when 
seated.  He lacked 10 degrees of full extension and 65 
degrees of full flexion.  Tenderness in the medial joint 
line was reported.  The diagnoses were status post left knee 
fracture with significant left leg atrophy and degenerative 
joint disease.  The examiner also reported that the veteran 
complained of significant worsening of knee pain when he 
stood or attempted to walk.  The examiner opined that he 
would rate the veteran's "DeLuca factor" at a rate of 
increase of 25 percent during periods of exacerbation.  He 
added that very few periods of such exacerbation occurred as 
the veteran was essentially wheelchair and bed bound.  The 
veteran was noted to have severe chronic pain for which he 
was taking long-term, appropriate narcotics.

Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7; and evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10; Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 
4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 
C.F.R. § 4.59.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5257.

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

38 C.F.R. § 4.71, Plate II , reflects that normal flexion 
and extension of the knee is from 0 to 140 degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Code 5003.  However, 
when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Code 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  Arthritis due 
to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.

General Counsel for VA has held that a claimant who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003, which provides for 
the presence of arthritis, and Diagnostic Code 5257 which 
provides for instability.  See VAOPGCPREC 23-97.  General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  General Counsel in VAOGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Analysis

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

After careful review of the evidentiary record, which is 
noted to include three claims folders, it is the Board's 
judgment that a rating in excess of 40 percent for the 
veteran's service-connected chronic left knee disability is 
not warranted.

As shown as part of a February 2002 Decision Review 
Officer's Decision, the veteran's service-connected chronic 
left knee disability has been separately evaluated as 30 
percent disabling under Code 5010, arthritis due to trauma, 
and Code 5261, limitation of extension; and 20 percent 
disabling under Code 5257, instability.  38 C.F.R. § 4.71a.  
See also 38 C.F.R. § 4.25 (2002).

Concerning the veteran's service-connected left knee 
arthritis, which is currently evaluated as 30 percent 
disabling, although, as medically reported above, there is 
some limitation of left knee flexion and extension, neither 
degree of limitation meets the criteria for a higher rating 
under either Code 5260 or 5261, respectively.  38 C.F.R. § 
4.7.  

Also, in this case, because the veteran's left knee 
disability has associated limitation of motion and 
arthritis, the Board must consider functional loss and other 
factors, set forth above.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra; VAOPGCPREC 9-98.  The veteran complains of 
diffuse severe pain throughout his entire body, but not to a 
specific pain localized to his left knee.  He also notes 
that he limps due to his left knee problems.  Objective 
medical examination findings, as noted above, reveal 
limitation of motion due to pain, joint tenderness to 
palpation and crepitus.  See October 2001 VA examination 
report.  Nevertheless, the Board finds that the veteran has 
not demonstrated any additional functional loss to warrant 
an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The 30 percent evaluation currently assigned is based 
on the veteran's complaints and the clinical findings on 
examination.  The Board finds that the veteran has evidenced 
no additional manifestations not already contemplated, such 
as atrophy, weakness, incoordination, or deformity.  Based 
on the foregoing, the Board finds that a higher rating based 
on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Accordingly, the Board finds that the evidence supports no 
more than a 30 percent disability rating for left knee 
arthritis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5261.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.

Regarding the veteran's service-connected left knee 
instability, which is currently evaluated as 20 percent 
disabling, although as reported above on October 2001 VA 
examination that the veteran was wearing a hinged elastic 
knee support with patellar stabilizer, the examiner noted 
that it was difficult to assess ligamentous laxity of the 
knee due to the veteran's complaints of pain.  To this, the 
Board observes that review of all previous medical evidence 
is negative for objective confirmation of severe instability 
or laxity.  (emphasis added).  

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
as functional loss has been considered with respect to the 
other left knee disability, discussed above, additional 
compensation for the same symptomatology under Code 5257 is 
not permitted.  38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997) (even if a separate rating 
for pain is not required, the Board is still obligated to 
provide reasons and bases regarding the regulation).

As such, the evidence in this case squarely supports no more 
than a 20 percent rating under Code 5257.  38 C.F.R. § 4.7.  
The Board therefore finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for left knee instability.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5257.

Moreover, although there are other diagnostic codes 
applicable to disabilities of the knee and leg which 
conceivably could provide a rating in excess than what is 
currently assigned, such diagnostic codes are not applicable 
based on the facts in this case.  See 38 C.F.R. § 4.71a, 
Code 5256 (ankylosis of the knee), Code 5262 (impairment of 
the tibia and fibula).

Finally, the Board, not unlike the RO, finds no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.  That is, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or interference with employment.  
Although the medical record relates that the veteran is 
currently at bed rest and is wheel-chair bound due to severe 
diffuse pain, there is no evidence of unusual circumstances 
to suggest that the veteran is not adequately compensated by 
the regular rating schedule.  

ORDER

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected chronic left knee disability is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

